

THIRD BUSINESS FINANCING MODIFICATION AGREEMENT


This Third Business Financing Modification Agreement is entered into as of March
29, 2013, by and between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) and INUVO,
INC., a Nevada corporation (“Parent”), BABYTOBEE, LLC, a New York limited
liability company (“Babytobee”), KOWABUNGA MARKETING, INC., a Michigan
corporation (“Kowabunga”) VERTRO, INC., a Delaware corporation (“Vertro”) and
ALOT, INC., a Delaware corporation (“ALOT”) and together with Parent, Babytobee,
Kowabunga and Vertro, each a “Borrower” and collectively, “Borrowers”)


1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012 by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012 and that Second Business Financing Modification Agreement dated as of
October 11,2012 (collectively, the “Business Financing Agreement”). Capitalized
terms used without definition herein shall have the meanings assigned to them in
the Business Financing Agreement.


Hereinafter, all indebtedness owing by Borrowers to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by a Borrower in favor of Lender shall be referred to as the
“Existing Documents.”


2.    DESCRIPTION OF CHANGE IN TERMS.


A.Modification(s) to Business Financing Agreement:


i) Section 1.12(c) of the Business Financing Agreement is hereby amended and
restated in its entirety to read as follows:


“(c)    Repayment. Borrowers shall repay the Term Loans in (i) 45 equal
installments of principal plus (ii) monthly payments of interest beginning on
June 10, 2012, and on the 10th calendar day of each month thereafter until the
Term Loan Maturity Date. In any event, on the Term Loan Maturity Date, Borrowers
will repay the remaining principal balance plus any interest then due on the
Term Loans.”


ii) Section 4.15 of the Business Financing Agreement is hereby deleted in its
entirety and replaced by the following:


“4.15 Maintain Borrowers’ consolidated financial condition as follows using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Asset Coverage Ratio, measured monthly, of not less than (i) 0.70 to 1.00
for the February 2013, March 2013, April 2013 and May 2013 measuring periods,
(ii) 0.80 to 1.00 for the June 2013, July 2013, August 2013 and September 2013
measuring periods, (iii) 1.15 to 1.00 for the October 2013 and November 2013
measuring periods and (iv) 1.25 to 1.00 for the December 2013 measuring period
and each monthly measuring period thereafter.



WEST\240767213.2
355157-000082    

--------------------------------------------------------------------------------



(b)    Debt Service Coverage Ratio, measured monthly on a trailing 3 month
basis, of not less than 1.75 to 1.00 for each measuring period beginning
February 28, 2013.”


ii) The following defined terms are hereby to Section 12.1 of the Business
Financing Agreement, or amended and restated, as follows:


“Maturity Date” means two years from the Third Modification Date or such earlier
date as Lender shall have declared the Obligations immediately due and payable
pursuant to Section 7.2.


“Third Modification Date” means March 29, 2013.


3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.


4.    RESERVED.


5.     NO DEFENSES OF BORROWER/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that
Lender would not enter into this Business Financing Modification Agreement
without Releasing Party’s assurance that it has no claims against Lender or any
of Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Agreement or the
transactions contemplated thereby. Releasing Party waives the provisions of
California Civil Code section 1542, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Agreement or otherwise.


6.    CONTINUING VALIDITY. Each Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon such Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the

WEST\240767213
355157-000082
    2

--------------------------------------------------------------------------------



Indebtedness. Nothing in this Business Financing Modification Agreement shall
constitute a satisfaction of the Indebtedness. It is the intention of Lender and
Borrower to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by Lender in writing. No
maker, endorser, or guarantor will be released by virtue of this Business
Financing Modification Agreement. The terms of this paragraph apply not only to
this Business Financing Modification Agreement, but also to any subsequent
Business Financing modification agreements.


7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon delivery by each Borrower of updated Corporate
Resolutions to Borrow.


8.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and each Borrower.


[Balance of Page Intentionally Left Blank]

WEST\240767213
355157-000082
    3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrowers and Lender have executed this Third Business
Financing Modification
Agreement on the day and year above written.


BORROWERS:
 
LENDER:
 
 
 
 
 
INUVO, INC.
 
BRIDGE BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
/s/ Wallace D. Ruiz
 
By
/s/ Sarah Schmidt
Name:
Wallace D. Ruiz
 
Name:
Sarah Schmidt
Title:
CFO
 
Title:
SVP
 
 
 
 
 
BABYTOBEE, LLC
 
 
 
 
 
 
 
 
By
/s/ Wallace D. Ruiz
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
KOWABUNGA MARKETING, INC.
 
 
 
 
 
 
 
 
By
/s/ Wallace D. Ruiz
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
VERTRO, INC.
 
 
 
 
 
 
 
 
By
/s/ Wallace D. Ruiz
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
ALOT, INC.
 
 
 
 
 
 
 
 
By
/s/ Wallace D. Ruiz
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 







[Signature Page to Third Business Financing Modification Agreement]



WEST\240767213
355157-000082
    4